UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4605


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES EDWARD STREATER, a/k/a Slim,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-02161-TLW-10)


Submitted:   January 8, 2013                 Decided:    January 17, 2013


Before NIEMEYER and     THACKER,    Circuit    Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Thomas McBratney, III, MCBRATNEY LAW FIRM, P.A., Florence,
South Carolina, for Appellant.    Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Edward Streater appeals his conviction and 100-

month sentence imposed following his guilty plea to conspiracy

to possess with intent to distribute cocaine and cocaine base,

in violation of 21 U.S.C. § 846 (2006).                  On appeal, Streater’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that there are no meritorious grounds for

appeal but questioning whether the district court complied with

Federal Rule of Criminal Procedure 11 (“Rule 11”) during the

plea hearing and whether the court erred in denying Streater’s

motion for a downward departure.               Streater was advised of his

right to file a pro se supplemental brief but did not file one.

Finding no error, we affirm.

              Counsel   questions       whether    the   district   court     fully

complied with Rule 11 in accepting Streater’s guilty plea.                      Our

review   of    the    plea   hearing     reveals    that    the   district    court

substantially        complied    with   Rule   11   in     conducting   the    plea

colloquy, and committed no error warranting correction on plain

error review.        See United States v. General, 278 F.3d 389, 393

(4th Cir. 2002) (providing standard of review); United States v.

Olano,   507     U.S.     725,    732     (1993)    (detailing      plain     error

standard).       Thus, the district court did not err in finding

Streater’s guilty plea knowing and voluntary.



                                          2
               Counsel also questions the district court’s denial of

his motion for a downward departure.                   It is clear, however, that

the district court understood its power to depart downward but

made a reasoned decision not to do so.                         We thus lack authority

to review the court’s decision.                     See United States v. Brewer,

520 F.3d 367, 371 (4th Cir. 2008) (“We lack the authority to

review    a    sentencing        court’s    denial        of   a   downward       departure

unless the court failed to understand its authority to do so.”).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              This court

requires that counsel inform Streater, in writing, of his right

to petition the Supreme Court of the United States for further

review.        If Streater requests that a petition be filed, but

counsel       believes    that     such    a       petition     would      be   frivolous,

counsel   may     move     in    this     court     for    leave    to     withdraw      from

representation.          Counsel’s motion must state that a copy thereof

was served on Streater.             We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials      before     this    court     and     argument       would    not    aid    the

decisional process.

                                                                                   AFFIRMED




                                               3